Boyer Separation Release

Exhibit 10.1







PECO II, Inc.

RELEASE AND WAIVER AGREEMENT

CONCERNING MY SEPARATION FROM EMPLOYMENT




1.

I, Jacquie L. Boyer, who resides at 10815 Jackson Drive, Eden Prairie, MN  55347
have agreed to accept a Separation Benefit, upon my separation from employment
with PECO II, Inc. (the Company).




2.

I understand that, upon my signature, and that of a representative of the
Company, this Agreement between the Company and me will govern the terms of my
separation.  I understand that my employment will end effective June 30, 2009.




3.

I acknowledge that I have received all salary earned and accrued through the
effective date of my separation.




4.

I understand that the Company is providing the Separation Benefit as a special
benefit to me, in return for this Agreement.  I understand that the Separation
Benefit is over and above what I would normally receive upon separation.  I will
also be paid for unused earned vacation pay for calendar year 2009.




5.

I understand that the Separation Benefit provided under this Agreement shall be
$66,795.




6.

I understand that my receipt of the Separation Benefit in no way affects any
right I may have to receive continued medical coverage under COBRA (the
Consolidated Omnibus Budget Reconciliation Act).  I further understand that the
complete terms of my release and waiver agreement, and all the terms of my
separation are contained in this single Agreement.  I am relying on no
information or representation concerning my separation, other than the terms set
out in this Agreement.




7.

I understand that under this Agreement the final date for exercising my stock
options shall be December 31 2009.




8.

I understand that under this Agreement the Company shall give consideration to
utilizing me as a consultant for Sales Force tasks that can benefit from my
capabilities through August 31, 2009.




The payment for services will be $5,000 for July 2009 and $5,000 for August,
2009.  




9.

In consideration of the Separation Benefit, I waive and release any right that I
may have to bring any claim, to litigate, or seek settlement, damages or
liabilities regarding; (1) my employment with the Company or any other entity
affiliated with the Company; (2) termination of employment; (3) the Company’s
offer of and my acceptance of the Separation Benefit (my “Waiver”) and; (4)
violation of any





--------------------------------------------------------------------------------

Boyer Separation Release

Exhibit 10.1







federal, state or local law, regulation, order or other requirement of law,
breach of contract, commission of a civil wrong or otherwise by the Company.




10.

My Waiver shall apply to the Company, any parent corporation of the Company,
their respective affiliates, successors, and assigns, and all of their past and
present employees, officers, agents, shareholders and directors, as well as all
administrators, service providers, and fiduciaries (as the term fiduciary is
defined under the Employee Retirement Income Security Act of 1974, as amended
(ERISA), of any employee benefit plan sponsored by such persons.  None of these
parties admits any liability or responsibility of any sort in connection with
any matter described in this Agreement.




11.

I realize there are many laws and regulations prohibiting employment
discrimination or otherwise regulating employment or claims related to
employment pursuant to which I may have rights or claims.  My Waiver includes,
but is not limited to claims arising under federal, state, or local laws
prohibiting employment discrimination on the basis of age, race, color, national
origin, gender, religion, disability, or veteran status, including but not
limited to claims arising under; (1) Title VII of the Civil Rights Act of 1964,
as amended, including the Equal Employment Opportunity Act of 1972; (2) the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”); (3) the
Americans with Disabilities Act of 1990; (4) the National Labor Relations Act,
as amended; (5) the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); (6) the Civil Rights Act of 1991; (7) the Worker Adjustment and
Retraining Notification Act of 1988; (8) the Family and Medical Leave Act; (9)
42 U.S.C. Section 1981; (10) the Older Workers Benefit Protection Act of 1990;
as amended; and (11) the Ohio Civil Rights Statute.  My Waiver extends to all
such claims, even if I do not currently know or believe that a claim exists.  I
intend to waive and release any rights I may have under these and other laws,
and under laws of contract and tort, but I do not intend to waive nor am I
waiving (A) any rights or claims that may arise under the ADEA after the date
that I sign this Agreement or (B) any claim that I may have under ERISA to a
vested pension benefit or (C) applicable workers compensation and unemployment
benefit laws.




12.

I understand that the Company will provide me with twenty-one (21) calendar days
to consider this Agreement, beginning with the date that I first received this
Agreement.  During these twenty-one (21) days, I may consider whether or not to
accept the Separation Benefit and to enter into this Agreement.  I understand
that although I may sign this Agreement before the twenty-one (21) calendar days
have elapsed, that I am under no obligation to do so.




13.

I understand that after signing this Agreement, and dating it as of my signature
date, I shall have an additional seven (7) calendar days within which to revoke
both this signed Agreement and my agreement to accept the Separation Benefit.  I
understand that my acceptance of, and the Company’s obligation to provide the
Separation Benefit shall therefore not become effective or enforceable until
this seven (7)





--------------------------------------------------------------------------------

Boyer Separation Release

Exhibit 10.1







calendar day period has passed.  If I revoke this Agreement within this seven
(7) calendar day period, I will give notice in writing to the Company, which I
may do by mail and by fax, to the attention of Jocelyn Koozer, Director of Human
Resources.




14.

I reaffirm my agreement to comply with all prior agreements with, rules and
policies of, the Company concerning proprietary, confidential and/or trade
secret information of the Company.  I will hold all of the Company’s
confidential information in strictest secrecy and confidence.  I will not
directly or indirectly, take, use or disclose (or enable anyone else to take,
use or disclose) any of the Company’s confidential information.  The terms of
this Agreement shall be deemed to be confidential between the parties hereto
except when obligated by law.




The Company’s confidential information includes all trade secrets, proprietary
and other information that was disclosed to or acquired by me during my
employment that related to the business of the Company and is not generally
available to the public, or generally known to the Company’s competitors.
 Confidential information includes without limitation; customer lists,
requirements for products and related customer information; suppliers identities
and products; bid and pricing information and product discount information
pertaining to original equipment and spare parts.  Confidential information also
includes any techniques, processes, or combinations thereof, compilations of
information, records and specifications utilized or owned by the Company,
development, marketing, business methods, strategies, policies or business
opportunities.




15.

I understand the Company advises me to consult with an attorney, before I sign
this Agreement.




16.

I acknowledge I have read this Agreement and that I have had an opportunity to
question Company benefits personnel concerning the Separation Benefit that I
will receive, following my separation.  I acknowledge that my decision to sign
this Agreement is voluntary, and has been made without duress or coercion.  I
understand the financial and legal implications of my Waiver and my entering
into this Agreement.




17.

This Agreement shall be deemed to have been made within, and shall be
interpreted, construed and enforced in accordance with the laws for the State of
Ohio.  This Agreement and my Waiver are binding upon me, my successors, heirs
and assigns.




18.

If one or more of the provisions or terms of this Agreement shall be ruled
unenforceable, the Company may elect to enforce the remainder of this Agreement,
or cancel it and get back from me, my successors or assigns or otherwise, any
consideration paid.








--------------------------------------------------------------------------------

Boyer Separation Release

Exhibit 10.1







Signed by the parties on the dates indicated below.







Jacquie L. Boyer

 

/s/ JACQUIE L. BOYER

Print Name – Jacquie L. Boyer

 

Signature







 

 

July 6, 2009

 

 

Date of Signature







State of Minnesota

:

:   SS

County of Hennepin

:







On this 6th day of July 2009, before me, personally came Jacquie L. Boyer, known
to me to be the individual described in, and who executed the foregoing Release
and Waiver and duly acknowledged to me he executed the same.




In witness whereof, I hereunto set my hand and official seal.







 

 

/s/ ARCHANA HANDA

 

 

Notary Public










 

PECO II, Inc.

 

 

 

 

 

 

John G. Heindel

By:

/s/  JOHN G. HEINDEL

Print Name – John G. Heindel

 

Signature







 

 

Chairman/President/CEO/CFO

 

 

Title of Officer




 

 

July 7, 2009

 

 

Date Accepted






